DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sheidler reference (US Patent Publication No. 2008/0086989) in view of the Cooper reference (US Patent Publication No. 2009/0113856).
4.	Regarding claim 1, the Sheidler reference discloses:
a combustion air filtration apparatus (FIG. 1) for filtering combustion air for an engine [Paragraph 0001], the combustion air filtration apparatus comprising:
a combustion air source [Paragraph 0026], and
a filter system (76) fluidly coupled to the combustion air source (FIG. 1) and to the engine (FIG. 1) to receive combustion air from the combustion air source and to supply filtered combustion air for the engine (FIG. 1), the filter system (76) comprising a first combustion air filter (80), a second combustion air filter (80) flow-parallel to the first combustion air filter [Paragraph 0024].  
The Sheidler reference discloses the invention as essentially claimed.  However, the Sheidler reference fails to disclose a flow control system fluidly coupled to the first air filter and 
The Cooper reference teaches it is conventional in the art of using compressed air to jet clean filters to provide as taught in (FIG. 18) a flow control system (FIG. 18) fluidly coupled to the first air filter (216, 230) and the second air filter (218, 230) to direct flow of air selectively (via valve 256) between the first air filter (216, 230) and the second air filter (218, 230) [Paragraph 0052].  Such configurations/structures would allow the use of compressed air to reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Sheidler reference, such that the apparatus further includes a flow control system fluidly coupled to the first air filter and the second air filter to direct flow of air selectively between the first air filter and the second air filter, as clearly suggested and taught by the Cooper reference, in order to allow the use of compressed air to reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  
5.	Regarding claim 2, the Sheidler reference further discloses:
combustion applications (FIG. 1).  
The Sheidler reference discloses the invention as essentially claimed.  However, the Sheidler reference fails to disclose wherein the flow control system comprises a first air valve fluidly coupled to the first air filter and a second air valve flow-parallel to the first air valve and fluidly coupled to the second air filter.
The Cooper reference teaches it is conventional in the art of using compressed air to jet clean filters to provide as taught in (FIG. 15A) wherein the flow control system comprises a first air valve (260) fluidly coupled to the first air filter (216, 230) and a second air valve (262) flow parallel to the first air valve (FIG. 15A) and fluidly coupled to the second air filter (218, 230).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Sheidler reference, such that the apparatus further includes wherein the flow control system comprises a first air valve fluidly coupled to the first air filter and a second air valve flow-parallel to the first air valve and fluidly coupled to the second air filter, as clearly suggested and taught by the Cooper reference, in order to allow the use of compressed air to reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  
6.	Regarding claim 3, the Sheidler reference further discloses:
	combustion applications (FIG. 1).  
The Sheidler reference discloses the invention as essentially claimed.  However, the Sheidler reference fails to disclose wherein the filter system comprises a first branch and a second branch flow-parallel to the first branch, the first branch comprises the first air filter and the first air valve, and the second branch comprises the second air filter and the second air valve.
The Cooper reference teaches it is conventional in the art of using compressed air to jet clean filters to provide as taught in (FIG. 15A) wherein the filter system comprises a first branch and a second branch flow-parallel to the first branch (FIG. 18), the first branch comprises the first air filter (216, 230) and the first air valve (260), and the second branch comprises the second air filter (218, 230) and the second air valve (262).  Such configurations/structures would allow the use of compressed air to reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Sheidler reference, such that the apparatus further includes wherein the filter system comprises a first branch and a second 
7.	Regarding claim 4, the Sheidler reference further discloses:
combustion applications (FIG. 1).  
The Sheidler reference discloses the invention as essentially claimed.  However, the Sheidler reference fails to disclose an actuation system operatively coupled to the first air valve and the second air valve to move the first air valve between opened and closed positions and the second air valve between opened and closed positions in a manner opposite to the first air valve.
The Cooper reference teaches it is conventional in the art of using compressed air to jet clean filters to provide as taught in [Paragraph 0052] an actuation system operatively coupled to the first air valve and the second air valve to move the first air valve between opened and closed positions and the second air valve between opened and closed positions in a manner opposite to the first air valve [Paragraph 0052].  Such configurations/structures would allow the use of compressed air to reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Sheidler reference, such that the apparatus further includes an actuation system operatively coupled to the first air valve and the second air valve to move the first air valve between opened and closed positions and the second air valve between opened and closed positions in a manner opposite to the first air valve, as clearly suggested and taught by the Cooper reference, in order to allow the use of 
8.	Regarding claim 5, the Sheidler reference further discloses:
combustion applications (FIG. 1).
The Sheidler reference discloses the invention as essentially claimed.  However, the Sheidler reference fails to disclose a filter cleaning system fluidly coupled to the filter system to clean the first combustion air filter and the second combustion air filter selectively.
The Cooper reference teaches it is conventional in the art of using compressed air to jet clean filters to provide as taught in [Paragraph 0058] a filter cleaning system fluidly coupled to the filter system to clean the first air filter and the second air filter selectively [Paragraph 0058]. Such configurations/structures would allow the use of compressed air to reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Sheidler reference, such that the apparatus further includes a filter cleaning system fluidly coupled to the filter system to clean the first air filter and the second air filter selectively, as clearly suggested and taught by the Cooper reference, in order to allow the use of compressed air to reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  
9.	Regarding claim 6, the Sheidler reference further discloses:
combustion applications (FIG. 1).  
The Sheidler reference discloses the invention as essentially claimed.  However, the Sheidler reference fails to disclose wherein the filter cleaning system comprises a compressed air source and a second flow control system positioned fluidly between the compressed air 
source and the first and second air filters to direct flow of compressed air supplied by the compressed air source selectively between the first air filter and the second air filter.

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Sheidler reference, such that the apparatus further includes wherein the filter cleaning system comprises a compressed air source and a second flow control system positioned fluidly between the compressed air source and the first and second air filters to direct flow of compressed air supplied by the compressed air source selectively between the first air filter and the second air filter, as clearly suggested and taught by the Cooper reference, in order to allow the use of compressed air to reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  
10.	Regarding claim 7, the Sheidler reference further discloses:
combustion applications (FIG. 1).  
The Sheidler reference discloses the invention as essentially claimed.  However, the Sheidler reference fails to disclose wherein the second flow control system comprises a first compressed air valve fluidly coupled to the first air filter and a second compressed air valve flow-parallel to the first compressed air valve and fluidly coupled to the second air filter.
The Cooper reference teaches it is conventional in the art of using compressed air to jet clean filters to provide as taught in (FIG. 18) wherein the second flow control system comprises a first compressed air valve fluidly coupled to the first air filter and a second compressed air valve flow-parallel to the first compressed air valve and fluidly coupled to the second air filter 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Sheidler reference, such that the apparatus further includes wherein the second flow control system comprises a first compressed air valve fluidly coupled to the first air filter and a second compressed air valve flow-parallel to the first compressed air valve and fluidly coupled to the second air filter, as clearly suggested and taught by the Cooper reference, in order to allow the use of compressed air to reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  
11.	Regarding claim 8, the Sheidler reference further discloses:
combustion applications (FIG. 1).  
The Sheidler reference discloses the invention as essentially claimed.  However, the Sheidler reference fails to disclose an actuation system operatively coupled to the first and second air valves and the first and second compressed air valves to move the first combustion air valve and the second compressed air valve between opened and closed positions together and the second air valve and the first compressed air valve between opened and closed positions together in a manner opposite to the first combustion air valve and the second compressed air valve.
The Cooper reference teaches it is conventional in the art of using compressed air to jet clean filters to provide as taught in (FIG. 18) an actuation system operatively coupled to the first and second air valves and the first and second compressed air valves to move the first combustion air valve and the second compressed air valve between opened and closed positions together and the second air valve and the first compressed air valve between opened and closed positions together in a manner opposite to the first combustion air valve and the second compressed air valve (FIG. 18).  Such configurations/structures would allow the use of 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Sheidler reference, such that the apparatus further includes an actuation system operatively coupled to the first and second air valves and the first and second compressed air valves to move the first combustion air valve and the second compressed air valve between opened and closed positions together and the second air valve and the first compressed air valve between opened and closed positions together in a manner opposite to the first combustion air valve and the second compressed air valve, as clearly suggested and taught by the Cooper reference, in order to allow the use of compressed air to reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  
12.	Regarding claim 9, the Sheidler reference further discloses:
combustion applications (FIG. 1).  
The Sheidler reference discloses the invention as essentially claimed.  However, the Sheidler reference fails to disclose wherein the flow control system comprises a first air valve fluidly coupled to the first air filter and a second air valve fluidly coupled to the second air filter.
The Cooper reference teaches it is conventional in the art of using compressed air to jet clean filters to provide as taught in (FIG. 18) wherein the flow control system comprises a first air valve (260) fluidly coupled to the first air filter (216, 230) and a second air valve (262) fluidly coupled to the second air filter (218, 230).  Such configurations/structures would allow the use of compressed air to reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Sheidler reference, such that the apparatus further includes wherein the flow control system comprises a first air valve fluidly 
13.	Regarding claim 10, the Sheidler reference fails to disclose:
an actuation system operatively coupled to the first compressed air valve and the second compressed air valve to move the first compressed air valve between opened and closed positions and the second compressed air valve between opened and closed positions in a manner opposite to the first compressed air valve.
The Cooper reference teaches it is conventional in the art of using compressed air to jet clean filters to provide as taught in [Paragraph 0058] an actuation system operatively coupled to the first compressed air valve and the second compressed air valve to move the first compressed air valve between opened and closed positions and the second compressed air valve between opened and closed positions in a manner opposite to the first compressed air valve [Paragraph 0058].  Such configurations/structures would allow the use of compressed air to reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Sheidler reference, such that the apparatus further includes an actuation system operatively coupled to the first compressed air valve and the second compressed air valve to move the first compressed air valve between opened and closed positions and the second compressed air valve between opened and closed positions in a manner opposite to the first compressed air valve, as clearly suggested and 
taught by the Cooper reference, in order to allow the use of compressed air to reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  

combustion applications (FIG. 1).
The Sheidler reference discloses the invention as essentially claimed.  However, the Sheidler reference fails to disclose wherein the filter system comprises a first branch and a second branch flow-parallel to the first branch of the filter system, the first branch of the filter system comprises the first air filter and the first air valve, the second branch of the filter system comprises the second air filter and the second air valve, the filter cleaning system comprises a first branch and a second branch flow-parallel to the first branch of the filter cleaning system, the first branch of the filter cleaning system comprises the first compressed air valve, and the second branch of the filter cleaning system comprises the second compressed air valve.  
The Cooper reference teaches it is conventional in the art of using compressed air to jet clean filters to provide as taught in (FIG. 18) wherein the filter system comprises a first branch and a second branch flow-parallel to the first branch of the filter system, the first branch of the filter system comprises the first air filter and the first air valve, the second branch of the filter system comprises the second air filter and the second air valve, the filter cleaning system comprises a first branch and a second branch flow-parallel to the first branch of the filter cleaning system, the first branch of the filter cleaning system comprises the first compressed air valve, and the second branch of the filter cleaning system comprises the second compressed air valve (FIG. 18).  Such configurations/structures would allow the use of compressed air to reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Sheidler reference, such that the apparatus further includes wherein the filter system comprises a first branch and a second branch flow-parallel to the first branch of the filter system, the first branch of the filter system comprises the first air filter and the first air valve, the second branch of the filter system 
15.	Regarding claim 14, the Sheidler reference further discloses:
wherein the filter cleaning system comprises a first branch and a second branch flow-parallel to the first branch, the first branch comprises the first compressed air valve, and the second branch comprises the second compressed air valve.
The Cooper reference teaches it is conventional in the art of using compressed air to jet clean filters to provide as taught in (FIG. 18) wherein the filter cleaning system comprises a first branch and a second branch flow-parallel to the first branch, the first branch comprises the first compressed air valve, and the second branch comprises the second compressed air valve (FIG. 18).  Such configurations/structures would allow the use of compressed air to reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Sheidler reference, such that the apparatus further includes wherein the filter cleaning system comprises a first branch and a second branch flow-parallel to the first branch, the first branch comprises the first compressed air valve, and the second branch comprises the second compressed air valve, as clearly suggested and taught by the Cooper reference, in order to allow the use of compressed air to 
reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  

combustion applications (FIG. 1).  
The Sheidler reference discloses the invention as essentially claimed.  However, the Sheidler reference fails to disclose wherein the compressed air source comprises an air inlet fluidly coupled to a point downstream of the first air filter and the second air filter.
The Cooper reference teaches it is conventional in the art of using compressed air to jet clean filters to provide as taught in (FIG. 18) wherein the compressed air source (300) comprises an air inlet (302) fluidly coupled to a point downstream of the first air filter (216, 230) and the second air filter (218, 230).  Such configurations/structures would allow the use of compressed air to reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Sheidler reference, such that the apparatus further includes wherein the compressed air source comprises an air inlet fluidly coupled to a point downstream of the first air filter and the second air filter, as clearly suggested and taught by the Cooper reference, in order to allow the use of compressed air to reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  
17.	Regarding claim 16, the Sheidler reference further discloses:
combustion applications (FIG. 1).
The Sheidler reference discloses the invention as essentially claimed.  However, the Sheidler reference fails to disclose wherein the filter cleaning system comprises a fan fluidly coupled to the first air filter and the second air filter to remove debris released from the first and second air filters due to application of compressed air by the filter cleaning system.
The Cooper reference teaches it is conventional in the art of using compressed air to jet clean filters to provide as taught in (FIG. 18) wherein the filter cleaning system comprises a fan (30) fluidly coupled to the first air filter (216, 230) and the second air filter (218, 230) to remove 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Sheidler reference, such that the apparatus further includes wherein the filter cleaning system comprises a fan fluidly coupled to the first air filter and the second air filter to remove debris released from the first and second air filters due to application of compressed air by the filter cleaning system, as clearly suggested and taught by the Cooper reference, in order to allow the use of compressed air to reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  
18.	Regarding claim 17, the Sheidler reference fails to disclose:
a control system, wherein the flow control system is under the control of the control system.
The Cooper reference teaches it is conventional in the art of using compressed air to jet clean filters to provide as taught in [Paragraph 0064] a control system, wherein the flow control system is under the control of the control system [Paragraph 0064].  Such configurations/structures would allow the use of compressed air to reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Sheidler reference, such that the apparatus further includes a control system, wherein the flow control system is under the control of the control system, as clearly suggested and taught by the Cooper reference, in order to 
allow the use of compressed air to reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  

combustion applications (FIG. 1).  
The Sheidler reference discloses the invention as essentially claimed.  However, the Sheidler reference fails to disclose wherein the flow control system comprises a first air valve fluidly coupled to the first air filter and a second air valve flow-parallel to the first air valve and fluidly coupled to the second air filter, and the first air valve and the second air valve are under the control of the control system.
The Cooper reference teaches it is conventional in the art of using compressed air to jet clean filters to provide as taught in [Paragraph 0064] wherein the flow control system comprises a first air valve fluidly coupled to the first air filter and a second air valve flow-parallel to the first air valve and fluidly coupled to the second air filter, and the first air valve and the second air valve are under the control of the control system [Paragraph 0064].  Such configurations/structures would allow the use of compressed air to reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Sheidler reference, such that the apparatus further includes wherein the flow control system comprises a first air valve fluidly coupled to the first air filter and a second air valve flow-parallel to the first air valve and fluidly coupled to the second air filter, and the first air valve and the second air valve are under the control of the control system, as clearly suggested and taught by the Cooper reference, in order 
to allow the use of compressed air to reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  
20.	Regarding claim 19, the Sheidler reference further discloses:
combustion applications (FIG. 1).  

The Cooper reference teaches it is conventional in the art of using compressed air to jet clean filters to provide as taught in (FIG. 18) a filter cleaning system fluidly coupled to the filter system to clean the first combustion air filter and the second combustion air filter selectively, wherein the filter cleaning system is under the control of the control system (FIG. 18).  Such configurations/structures would allow the use of compressed air to reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Sheidler reference, such that the apparatus further includes a filter cleaning system fluidly coupled to the filter system to clean the first combustion air filter and the second combustion air filter selectively, wherein the filter cleaning system is under the control of the control system, as clearly suggested and taught by the Cooper reference, in order to allow the use of compressed air to reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  
21.	Regarding claim 20, the Sheidler reference further discloses:
combustion applications (FIG. 1).
The Sheidler reference discloses the invention as essentially claimed.  The Sheidler reference fails to disclose wherein the filter cleaning system comprises a first compressed air valve fluidly coupled to the first air filter and a second compressed air valve flow-parallel to the first compressed air valve and fluidly coupled to the second air filter, and the first compressed air valve and the second compressed air valve are under the control of the control system.
The Cooper reference teaches it is conventional in the art of using compressed air to jet clean filters to provide as taught in (FIG. 18) wherein the filter cleaning system comprises a first compressed air valve fluidly coupled to the first air filter and a second compressed air valve 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the apparatus of the Sheidler reference, such that the apparatus further includes wherein the filter cleaning system comprises a first compressed air valve fluidly coupled to the first air filter and a second compressed air valve flow-parallel to the first compressed air valve and fluidly coupled to the second air filter, and the first compressed air valve and the second compressed air valve are under the control of the control system, as clearly suggested and taught by the Cooper reference, in order to allow the use of compressed air to reverse flush the filter and remove material that has accumulated on the filter media [Paragraph 0058].  
Allowable Subject Matter
22.	Claims 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747